                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION


 GERALD BRYANT,                              )
                                             )
                     Petitioner              )
                                             )
 vs.                                         )           JUDGMENT IN A CIVIL CASE
                                             )            CASE NO. 5:19-CV-2059-FL
 STATE OF NORTH CAROLINA AND                 )
 NC DEPARTMENT OF PUBLIC                     )
 SAFETY,
                                             )
                     Respondents.            )



Decision by Court.

This action came before Honorable Louise W. Flanagan, United States District Judge, for an
initial review pursuant to Rule 4 of the Rules Governing § 2254 cases in the United States
District Court.

IT IS ORDERED, ADJUDGED, AND DECREED that the court DISMISSES petitioner’s §
2254 petition without prejudice and DENIES a certificate of appealability


This Judgment filed and entered on November 14, 2019, and copies to:
Gerald Bryant, 0053271, Hoke Correctional Institution, 243 Old Hwy 211, Raeford, NC 28376
(via U.S. Mail)




 November 14, 2019                                     Peter A. Moore, Jr.
                                                       Clerk of Court



                                                 By:
                                                       Deputy Clerk
